            Case 1:19-cv-00956-RP Document 7 Filed 01/02/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UNITED STATES OF AMERICA,            §
                                     §
       Plaintiff,                    §
                                     §
v.                                   §                                   1:19-CV-956-RP
                                     §
AUSTIN TELE-SERVICES PARTNERS, L.P., §
d/b/a GENESIS ATS,                   §
                                     §
       Defendant.                    §

                                                 ORDER

        On December 27, 2019, the parties filed a notice of settlement. (Dkt. 6). In this notice, the

parties represent that they “have reached a settlement in principle that would resolve all claims raised

in the Complaint.” (Id. at 1). To allow sufficient time to finalize the settlement, the parties request

that the Court stay all proceedings for sixty days. (Id.).

        In light of the parties’ notice, the Court ORDERS that this action is STAYED until March

2, 2020. The parties shall either file a stipulation of dismissal or a motion to extend the stay no later

than March 2, 2020.

        SIGNED on January 2, 2020.



                                                     _____________________________________
                                                     ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE
